Citation Nr: 1542781	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-43 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected residuals of a left shoulder dislocation (a left shoulder disability) in excess of 10 percent disabling prior to January 19, 2011, and in excess of 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1965 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, August 2010, and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2010 rating decision denied entitlement to a compensable disability rating for a left shoulder disability.  The August 2010 rating decision granted entitlement to a 10 percent disability rating for a left shoulder disability, effective June 4, 2009.  The February 2011 rating decision granted entitlement to a 20 percent disability rating for a left shoulder disability, effective January 19, 2011.  

In February 2014, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of service connection for a neurological impairment of the left upper extremity to include as secondary to his service-connected left shoulder disability was referred to the RO for adjudication at the time of the February 2014 Board remand.  It does not appear that any action has been taken with regard to the claim and the matter is referred for the appropriate action.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 


	(CONTINUED ON NEXT PAGE)




FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's left shoulder disability has been manifested by subjective complaints of pain and weakness resulting in a limitation of shoulder elevation to midway between the side and shoulder level.  

2.  Ankylosis of the scapulohumeral articulation, impairment of the clavicle or scapula, and impairment of the humerus have not been shown.  



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, for the entire rating period on appeal, the criteria for a 20 percent disability rating, but no higher, for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased disability rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a September 2009 pre-adjudicatory notice letter to the Veteran that met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include post-service VA treatment records, VA examination reports from December 2009, January 2011, and April 2014, and the Veteran's statements.   

The Veteran was afforded VA medical examinations in December 2009, January 2011, and April 2014 in connection with his claim of entitlement to an increased disability rating for a left shoulder disability.  38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate with regard to the claim of entitlement to an increased disability rating for a left shoulder disability.  The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Disability Rating Criteria - Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As relevant to orthopedic disabilities, when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Increased Disability Rating - Analysis

The Veteran contends that his left shoulder disability has caused more severe symptomatology than that contemplated by the disability rating currently assigned.  The Veteran's left shoulder disability is currently rated under Diagnostic Code 5201 as 10 percent disabling from June 4, 2009, to January 18, 2011, and as 20 percent disabling from January 19, 2011, thereafter.  38 C.F.R. § 4.71a.  

Disabilities of the shoulder and arm are contemplated by Diagnostic Codes 5200 through 5203, and provide different disability ratings for the major (dominant) and minor (non-dominant) side.  38 C.F.R. § 4.71a.  The Veteran is right-hand dominant.  See April 2014 VA Examination Report.  Diagnostic Code 5201 provides disability ratings for limitation of motion of the arm.  38 C.F.R. § 4.71a.  Normal range of motion for the shoulder is 180 degrees of elevation, either forward flexion or abduction.  See 38 C.F.R. § 4.71, Plate I.  

As relevant to the minor shoulder, Diagnostic Code 5201 provides a 20 percent disability rating for shoulder elevation that is limited to shoulder level or limited to midway between the side of the body and shoulder level.  38 C.F.R. § 4.71a.  A 30 percent disability rating is warranted for the minor shoulder for shoulder elevation that is limited to 25 degrees from the side of the body.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's left shoulder disability warrants a 20 percent disability rating, but no higher, on the basis of limitation of motion under Diagnostic Code 5201 for the entire rating period on appeal.   

Upon VA examination in December 2009, the Veteran reported pain in the left shoulder and a sensation as if the left shoulder would come "out of place."  The Veteran denied flare-ups, and reported no limitation in his activities of daily living (ADLs).  The Veteran reported working as a school bus driver and had not missed any days of work due to his left shoulder.  Upon physical examination, the VA examiner documented 160 degrees of forward flexion, with pain beginning at 90 degrees, and 140 degrees of abduction, with pain beginning at 90 degrees.  The VA examiner noted that upon repetitive testing, the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The VA examiner also noted tenderness to palpation over the anterior shoulder.  

In an October 2010 statement, the Veteran indicated that he "cannot sleep at night because [the left shoulder] hurts" and that "sometimes I [lose] grip in my hand because my shoulder will give out."  In a separate October 2010 statement, the Veteran's wife indicated that the Veteran "has had problems with his shoulder for a number of years. . . . It is difficult for him to sleep because of the pain.  His shoulder come[s] out of [the] joint at will."  

Upon VA examination on January 19, 2011, the Veteran reported constant left shoulder pain, occasional clicking and popping, and episodes of locking.  The Veteran reported that overhead movements increase his pain and produce feelings of giving way.  The Veteran reported pain and increased difficulty with ADLs, but that he remained independent with performing them.  The Veteran denied incapacitating flare-ups.  Upon physical examination, the VA examiner documented 110 degrees of forward flexion, with pain beginning at 90 degrees, and 90 degrees of abduction, with pain at the end-range of motion.  The VA examiner noted that upon repetitive testing, the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The VA examiner also noted tenderness to palpation and positive impingement signs, but noted normal strength and negative instability signs.  The VA examiner also noted mild degenerative joint disease as determined by contemporaneous radiographic imaging studies.  
	
A July 2011 VA physical therapy consultation report indicates that the Veteran reported severe left shoulder pain that was aggravated by use, particularly overhead movements.  The Veteran reported difficulties with washing, reaching overhead, lifting overhead, driving, and sleeping, but denied difficulties with using his back pocket, lifting below shoulder level, carrying, dressing, and pulling.  The VA examiner noted that the Veteran was currently retired, but briefly owned his own business as a mortgage broker.  Upon physical examination, the VA clinician noted 20 degrees of active forward flexion with pain and 35 degrees of active abduction with pain.  The VA clinician also noted decreased strength and tenderness to palpation, but noted no signs of instability.  

An August 2011 VA orthopedic consultation report indicates that the Veteran reported chronic left shoulder pain that had worsened significantly in the preceding six to seven years, resulting in loss of motion.  Upon physical examination, the VA physician noted 60 degrees of forward flexion and 50 degrees of abduction.  The VA physician also noted muscular atrophy and tenderness to palpation "out of proportion to the exam."  

A November 2011 VA orthopedic consultation report indicates that the Veteran reported no change in his symptoms.  Upon physical examination, the VA physician noted 80 degrees of forward flexion and 80 degrees of abduction.  The VA physician recommended surgical intervention as a treatment option.  

Upon VA examination in April 2014, the Veteran reported recurrent episodes of pain in the left shoulder that worsened with lifting, overhead movements, and lying on his left side.  Upon physical examination, the VA examiner documented 110 degrees of forward flexion, with pain beginning at 90 degrees, and 90 degrees of abduction, with pain beginning at 30 degrees.  The VA examiner noted that there was no additional loss of motion upon repetitive testing.  In addition, the VA examiner documented that the Veteran presented with decreased strength, but without indication of ankylosis and no history of recurrent dislocation.  The VA examiner indicated that the Veteran's left shoulder disability impacted his ability to perform manual labor occupational tasks.  

In review of the evidence of record, the Board finds that the weight of the evidence of record demonstrates the Veteran's left shoulder disability is manifested by a limitation of shoulder elevation that more nearly approximates the criteria for a 20 percent disability rating for the entire rating period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 20 percent disability rating is warranted in the minor shoulder for a limitation of shoulder elevation to shoulder level or a limitation of shoulder elevation to midway between the side of the body and shoulder level.  Id.  The evidence of record consistently reflects the Veteran's complaints of pain and weakness that have resulted in decreased mobility and further limitation of motion.  In finding that the Veteran's left shoulder disability warrants a 20 percent rating, the Board has specifically considered the Veteran's symptoms of pain and weakness that have resulted in an additional limitation of motion.  

The December 2009 VA examination report documents shoulder flexion to 90 degrees and shoulder abduction to 90 degrees with consideration of pain and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The January 2011 VA examination report documents shoulder flexion to 90 degrees and shoulder abduction to 90 degrees with consideration of pain and weakness.  Id.  The July 2011 VA physical therapy consultation report documents shoulder flexion to 20 degrees and shoulder abduction to 35 degrees.  Id.  The August 2011 VA orthopedic consultation report documents shoulder flexion to 60 degrees and shoulder abduction to 50 degrees.  Id.  The November 2011 VA orthopedic consultation report documents shoulder flexion to 80 degrees and shoulder abduction to 80 degrees.  Id.  The April 2014 VA examination report documents 90 degrees of shoulder flexion and 30 degrees of shoulder abduction with consideration of pain and weakness.  In total, these examination reports and treatment records document 12 measurements of shoulder elevation, with 11 measurements documenting shoulder elevation limited either to shoulder level or to midway between the side and shoulder level.  Only one measurement documented shoulder elevation limited 25 degrees or less.  Therefore, the Board finds that the weight of the evidence demonstrates that the Veteran's left shoulder disability more nearly approximates the criteria for a 20 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Veteran has reported functional impairments such as difficulty with overhead activities, difficulty sleeping, and a decreased ability to perform ADLs.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  In this case, with consideration of pain and loss of function, the limitation of motion more nearly approximates the criteria for a 20 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Moreover, the Board finds that the Veteran's symptomatology and impairments have been shown as relatively consistent throughout the entire rating period on appeal.  Accordingly, for the entire rating period on appeal the Board finds that a 20 percent disability rating is warranted in consideration of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has considered application of additional diagnostic codes that are raised by the evidence of record.  Schafrath, 1 Vet. App. 589.  In this regard, the Veteran has reported feelings of the shoulder dislocating or a sense of the left shoulder giving way.  However, VA examiners and clinicians across the appeal period have uniformly indicated that the Veteran's left shoulder disability does not manifest in recurrent instability.  In addition, the April 2014 VA examiner specifically denied the presence of ankylosis of the scapulohumeral articulation, other impairments of the humerus, or impairment of the clavicle or scapula.  Therefore, a disability rating under Diagnostic Codes 5200, 5202, or 5203 is not warranted.  38 C.F.R. § 4.71a.  

The Board notes that the January 2011 VA examination report noted mild degenerative joint disease in the left shoulder.  As such, the Board has considered application of Diagnostic Code 5003.  38 C.F.R. § 4.71a.  However, Diagnostic Code 5003 is only applicable if the disability is not to be rated on the basis of limitation of motion.  In this case, the Veteran's left shoulder disability warrants a 20 percent disability rating based on a limitation of motion; therefore Diagnostic Code 5003 is not for application.  Furthermore, the maximum rating otherwise allowed for degenerative arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For these reasons, the Board finds that a rating for degenerative arthritis of the Veteran's left shoulder is not warranted.  Id.

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports a disability rating of 20 percent, but no higher, for a left shoulder disability for the entire rating period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  As the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent disabling, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is currently service-connected for a left shoulder disability, bilateral pes planus, and a chronic right ankle sprain.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's left shoulder disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.125a; see also DeLuca at 202.  In this regard, the Veteran's left shoulder disability is manifested by symptoms of pain and weakness resulting in functional limitations in lifting capacity, ability to perform overhead movements, impaired sleeping, and difficulty perform ADLs and occupational activities.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.  

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the evidence of record indicates the Veteran's left shoulder disability might negatively affect his ability to work.  Specifically, the April 2014 VA examiner indicated that his symptoms would cause the Veteran difficulty in performing manual labor occupational activities.  However, the Veteran was retired from the United States Postal Service and performed several sedentary jobs (school bus driver, mortgage broker) during the appeal period.  In addition, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities and the Veteran has not asserted that he is unemployable.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

Entitlement to a disability rating of 20 percent, but no higher, for a left shoulder disability for the entire rating period on appeal is granted.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


